DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuyasu et al. (JP 2015155927 A - all citations are to the attached English translation).Regarding claim 2:Tokuyasu teaches a physical quantity measurement device configured to measure a physical quantity of air flowing through a main flow path, the physical quantity measurement device comprising:
a housing (FIG. 3 - 301); and a substrate (e.g. FIG. 11 - 400; paragraph spanning pages 18-19) fixed to the housing, 
wherein the substrate has a first mounting portion on which a physical quantity detecting element (FIG. 12 - 602) configured to detect the physical quantity of air is mounted, and a second mounting portion on which a temperature detecting element (FIG. 12 - 518) configured to detect a temperature of air is mounted, 
in the second mounting portion, a tip part of the second mounting portion is a free end (FIG. 11 - 424), and an end part of the second mounting portion on a side away from the tip part is a fixed end (FIG. 11 - 462, 464, and therebetween; page 23, first full paragraph) fixed to the housing so that the second mounting portion is supported by the housing, the end part to be the fixed end of the second mounting portion is a root, the second mounting portion has a root side part that is located on the root side of the temperature detecting element in the second mounting portion and includes the root, 
the second mounting portion includes a first surface (FIG. 12 - surface on which 518 is mounted) on which the temperature detecting element (FIG. 12 - 518) is mounted, a second surface (FIG. 12 - surface opposite the surface on which 518 is mounted) opposite the first surface, a first side surface connected to the first surface and the second surface, and a second side surface connected to the first surface and the second surface at a position opposite to the first side surface (FIG. 22B shows one of the two side surfaces of the second mounting portion), 
a thickness of the second mounting portion (FIG. 22B - the thickness being the distance from the top to the bottom relative to FIG. 22B) is a distance between the first surface and the second surface in a direction perpendicular to an extending direction of the second mounting portion from the root side to the tip part side, and the thickness of the second mounting portion over an entire area of the root side part is larger than the thickness of the second mounting portion at a position of the temperature detecting element (FIG. 22B - temperature detection element 518 is mounted on the left side of FIG. 22B and the thickness decreases from the right, root side to the left, tip side)
Regarding claim 3:Tokuyasu teaches all the limitations of claim 2, as mentioned above.Tokuyasu also teaches:
wherein the thickness of the second mounting portion over the entire area of the root side part increases as it approaches the root in the extending direction (FIG. 22B)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsumonji et al. (US 20190170589 A1) in view of Nakano et al. (US 20160139071 A1).Regarding claim 1:Yatsumonji teaches (FIGS. 12-1 through 12-4 and FIG. 12-10) a physical quantity measurement device configured to measure a physical quantity of air flowing through a main flow path, the physical quantity measurement device comprising:
a housing (e.g. 302); and a substrate (400) fixed to the housing, 
wherein the substrate has a first mounting portion (403 or 403 and 400) on which a physical quantity detecting element (mounted on 430 which is on the opposite side of 431 - e.g. see FIG. 10-1, 602) configured to detect the physical quantity of air is mounted, and a second mounting portion (460) on which a temperature detecting element (451) configured to detect a temperature of air is mounted,
in the second mounting portion (460), a tip part of the second mounting portion is a free end (700a), and an end part (e.g. 700b) of the second mounting portion on a side away from the tip part is a fixed end fixed to the housing so that the second mounting portion is supported by the housing, the end part to be the fixed end of the second mounting portion is a root, the second mounting portion has a root side part that is located on the root side of the temperature detecting element in the second mounting portion and includes the root, 
the second mounting portion (460) includes a first surface (surface of 460 on which 451 is mounted) on which the temperature detecting element (451) is mounted, a second surface opposite the first surface (back surface of 460), a first side surface (e.g. left side surface of 460) connected to the first surface and the second surface, and a second side surface (e.g. right side surface of 460) connected to the first surface and the second surface at a position opposite to the first side surface, 
a width of the second mounting portion is a distance between the first side surface and the second side surface in a direction perpendicular to an extending direction of the second mounting portion from the root side to the tip part side, Yatsumonji fails to teach:
the width of the second mounting portion over an entire area of the root side part is larger than the width of the second mounting portion at a position of the temperature detecting element, and expands as it approaches the root in the extending direction, and an entire area of the first side surface and the second side surface at the root side part is composed of one or a plurality of flat surfaces extending from a position of the root to the tip part sideNakano teaches (FIG. 11):
the width of the second mounting portion over an entire area of the root side part (tapered portion generally indicated by 10b which tapers towards 10b) is larger than the width of the second mounting portion at a position (12b) of the temperature detecting element (22), and expands as it approaches the root in the extending direction, and an entire area of the first side surface and the second side surface at the root side part is composed of one or a plurality of flat surfaces  extending from a position of the root to the tip part side
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tapering structure of Nakano in the device of Yatsumonji to further increase accuracy by further reducing the heat transfer from the circuit board or other components to the temperature sensor. Additionally/alternatively, the second mounting portion tapering structure of Nakano is an art-recognized equivalent to the second mounting portion structure of Yatsumonji for the purpose of mounting the temperature sensor.
Regarding claim 7:Yatsumonji and Nakano teach all the limitations of claim 1, as mentioned above.Yatsumonji also teaches (e.g. FIG. 12-1 and 12-3):
wherein the housing has a measuring portion (e.g. 331) arranged in the main flow path and a flange portion (311) for fixing the housing to a pipe (e.g. [0071], [0076]) having the main flow path, the flange portion has a flange fastening surface (311 / bottom surface of 311) that is fastened in contact with a part of the pipe (e.g. [0071], [0076]), and the temperature detecting element (451) is arranged below a center position between an end portion of the measuring portion farthest from the flange portion and the flange fastening surface in a direction perpendicular to the flange fastening surface (451 is located below the center position of the bottom of 331 and flange fastening surface 311)
Regarding claim 8:Yatsumonji and Nakano teach all the limitations of claim 1, as mentioned above.Yatsumonji also teaches (e.g. FIGS. 12-1 through 12-4 and FIG. 12-10):
wherein the housing (302) is made of a resin member mainly containing a synthetic resin (e.g. [0076]), a circuit unit (not labeled in 12-1 or 12-3; e.g. see FIG. 9-1, element 415; [0142]) that processes a signal output from the physical quantity detecting element and the temperature detecting element is mounted on the first mounting portion (400, 403), the substrate has a connecting portion (section of 400 which extends past the side surface and towards 700b / 700a / 460; e.g. in FIG. 12-2 the connecting portion is the section generally indicated at 400) that connects the first mounting portion (400, 403) and the second mounting portion(460)Yatsumonji appears to but fails to explicitly teach:
the connecting portion is sealed by the resin memberNakano teaches:
the connecting portion is sealed by the resin member (Nakano shows the entire substrate sealed by resin - FIG. 11, 15; also see [0116])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to seal the connecting portion with resin, as taught by Nakano, in the device of Yatsumonji to further increase robustness and protect the device.
Regarding claim 9:Yatsumonji and Nakano teach all the limitations of claim 1, as mentioned above.Yatsumonji also teaches (FIG. 7-2, FIGS. 12-1 through 12-4, and FIG. 12-10):
wherein a circuit unit (FIG. 7-2, 415; [0142]) that processes a signal output from the physical quantity detecting element and the temperature detecting element is mounted on the first mounting portion (400, 403), the first mounting portion has a first surface of the first mounting portion on the same side as the first surface of the second mounting portion with respect to the substrate and a second surface of the first mounting portion on an opposite side of the first surface of the first mounting portion, and the circuit unit is mounted on the second surface of the first mounting portion(The temperature sensor 453 is on the right side of FIG. 7-2. The circuit unit 415 is on the left side of FIG. 7-2. Thus, the circuit unit is on the “second surface of the first mounting portion”, as claimed.)
Regarding claim 10:Yatsumonji and Nakano teach all the limitations of claim 1, as mentioned above.Yatsumonji also teaches (FIGS. 12-1 through 12-4 and FIG. 12-10):
wherein a circuit unit (not labeled in 12-1 or 12-3; e.g. see FIG. 9-1, element 415; [0142]) that processes a signal output from the physical quantity detecting element and the temperature detecting element is mounted on the first mounting portion (400, 403), and the temperature detecting element (451) is arranged on the upstream side of the air flow in the main flow path with respect to the circuit unit (e.g. FIG. 12-1, temperature detecting element 451 is upstream of the circuit unit, which is not labeled but the location can be seen as the central portion of 400 directly above 431)
Regarding claim 11:Yatsumonji and Nakano teach all the limitations of claim 1, as mentioned above.Yatsumonji also teaches (FIGS. 12-1 through 12-4 and FIG. 12-10):
wherein a circuit unit (not labeled in 12-1 or 12-3; e.g. see FIG. 9-1, element 415; [0142]) that processes a signal output from the physical quantity detecting element and the temperature detecting element is mounted on the first mounting portion (400, 403)
the housing has a physical quantity detection flow path (flow path which branches from 305 and leads to 431) through which air for detecting a physical quantity flows, a part of the first mounting portion (e.g. 431) on which the physical quantity detecting element (mounted on 430 which is on the opposite side of 431 - e.g. see FIG. 10-1, 602) is mounted is arranged in the physical quantity detection flow path, and the temperature detecting element (451) is located at a position different from a flow rate detection flow path, and is arranged on the upstream side in the air flow direction of the main flow path with respect to the flow rate detection flow path(451 is upstream relative to the physical quantity detection flow path which is the flow path that branches upwardly from 305 and leads to 431)
Regarding claim 12:Yatsumonji and Nakano teach all the limitations of claim 1, as mentioned above.Yatsumonji also teaches (FIGS. 12-1 through 12-4 and FIG. 12-10):
wherein a circuit unit (not labeled in 12-1 or 12-3; e.g. see FIG. 9-1, element 415; [0142]) that processes a signal output from the physical quantity detecting element and the temperature detecting element is mounted on the first mounting portion (400, 403), 
the housing has a physical quantity detection flow path (flow path which branches from 305 and leads to 431) through which air for detecting a physical quantity flows, and a temperature detection flow path (306, 336b, [0180]) that is different from the physical quantity detection flow path and through which air for detecting a temperature flows, a part of the first mounting portion (e.g. 431) on which the physical quantity detecting element (mounted on 430 which is on the opposite side of 431 - e.g. see FIG. 10-1, 602) is mounted is arranged in the physical quantity detection flow path (the flow path that branches upwardly from 305 and leads to 431), and the temperature detecting element (451) is arranged in the temperature detection flow path(306, 336b, [0180])
Regarding claim 13:Yatsumonji and Nakano teach all the limitations of claim 1, as mentioned above.Yatsumonji also teaches (FIGS. 12-1 through 12-4 and FIG. 12-10):
wherein the housing has a sub-flow path (305) through which a part of air flowing through a main flow path (outside of the sensor, generally seen as the large arrows pointing to the left in FIG. 12-1) flows and a physical quantity detection flow path (the flow path that branches upwardly from 305 and leads to 431) for detecting a physical quantity of air through which a part of air flowing through a sub-flow path flows, the physical quantity detecting element (mounted on 430 which is on the opposite side of 431 - e.g. see FIG. 10-1, 602) is arranged in the physical quantity detection flow path, and the temperature detecting element (451) is located at a position different from the sub-flow path and the physical quantity detection flow path, and is arranged on the downstream side in the air flow direction of the main flow path with respect to an inlet of the sub-flow path(451 is downstream of the opening of the sub-flow path 305, clearly seen in FIG. 12-2 as δ2)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsumonji et al. (US 20190170589 A1) in view of Nakano et al. (US 20160139071 A1) and further in view of Kaufmann et al. (US 20170010140 A1).Regarding claim 5:Yatsumonji and Nakano teach all the limitations of claim 1, as mentioned above.Yatsumonji fails to teach:
wherein at least one of a corner part on an upstream side of the air flow and a corner part on a downstream side of the air flow on the first surface is a curved surface or a flat surface oblique to the first surfaceKaufmann teaches (FIG. 3):
wherein at least one of a corner part on an upstream side of the air flow and a corner part on a downstream side of the air flow on the first surface is a curved surface or a flat surface oblique to the first surface ([0036])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sensor carrier with rounded corners/edges, as taught by Kaufmann, in the device of Nakano to reduce air flow turbulence over the sensor.
Regarding claim 6:Yatsumonji and Nakano teach all the limitations of claim 1, as mentioned above.Yatsumonji fails to teach:
wherein at least one of a corner part on an upstream side of the air flow and a corner part on a downstream side of the air flow on the second surface is a curved surface or a flat surface oblique to the first surfaceKaufmann teaches (FIG. 3):
wherein at least one of a corner part on an upstream side of the air flow and a corner part on a downstream side of the air flow on the second surface is a curved surface or a flat surface oblique to the first surface ([0036])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sensor carrier with rounded corners/edges, as taught by Kaufmann, in the device of Nakano to reduce air flow turbulence over the sensor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuyasu et al. (JP 2015155927 A - all citations are to the attached English translation) in view of Tokuyasu et al. (JP 2015200665 A, hereafter “TokuyasuB” - all citations are to the attached English translation).Regarding claim 4:Tokuyasu teaches all the limitations of claim 3, as mentioned above.Tokuyasu fails to teach:
wherein an entire area of the first surface and the second surface at the root side part is composed of one or a plurality of flat surfaces extending from a position of the root to the tip part sideTokuyasuB teaches:
wherein an entire area of the first surface and the second surface at the root side part is composed of one or a plurality of flat surfaces extending from a position of the root to the tip part side (e.g. FIGS. 12A-12D)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or a plurality of flat surfaces, as taught by TokuyasuB, instead of curved surfaces, as taught by Tokuyasu, as they are art-recognized equivalents for the purposes of narrowing the thickness of the projection portion. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14: The prior art, alone or in combination, fails to anticipate or render obvious a physical quantity measurement device configured to measure a physical quantity of air flowing through a main flow path, wherein the first side surface of the root side part has a first flat part connected to the root and a second flat part connected to the tip part side with respect to the first flat part, the second side surface of the root side part has a third flat part connected to the root and a fourth flat part connected to the tip part side with respect to the third flat part, and a first angle formed by the second flat part and the fourth flat part is larger than a second angle formed by the first flat part and the third flat part, in conjunction with the remaining claim limitations.
     The closest prior art to claim 14 is TokuyasuB (JP 2015200665 A) and similar related applications which show the curved tapering protrusion (e.g. FIG. 8 - 424). Even approximating the curved sides with straight lines would not yield the limitations of claim 14 (see “Examiner’s Clarification Figure A” below). Comparing “Examiner’s Clarification Figure A” with instant FIG. 13, one can see that the top lines of the former rotate clock-wise from the root to the tip. In contrast, in instant FIG. 13 (when rotated 90 degrees clockwise such that the orientation is the same as the clarification figure), the “top” lines rotate counter clock-wise from the root to the tip. Thus, approximating the curved protrusion of the prior art with straight lines would yield, in the language of instant claim 14, the first angle being smaller than the second angle.

    PNG
    media_image1.png
    457
    459
    media_image1.png
    Greyscale

Examiner’s Clarification Figure A

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Doi et al. (JP 2017083306 A); and Shibata et al. (WO 2021166419 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855